 


109 HRES 246 IH: Expressing the sense of the House of Representatives that there should be established a National Drug Court Month, and for other purposes.
U.S. House of Representatives
2005-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 246 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2005 
Mr. Kennedy of Rhode Island (for himself and Mr. Ramstad) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established a National Drug Court Month, and for other purposes. 
 
Whereas drug courts provide the focus and leadership for community-wide, anti-drug systems, bringing together public safety professionals and other community partners in the fight against drug abuse and criminality; 
Whereas the results of more than 100 program evaluations and at least 3 experimental studies have yielded definitive evidence that drug courts increase treatment retention and reduce substance abuse and crime among drug-involved adult offenders; 
Whereas judges, prosecutors, defense attorneys, substance abuse treatment and rehabilitation professionals, law enforcement and community supervision personnel, researchers and educators, national and community leaders, and others dedicated to the drug court movement have had a profound impact within their communities; 
Whereas the drug court movement has grown from the 12 original drug courts in 1994 to 1,621 operational drug courts as of December 2004; and 
Whereas the establishment of a National Drug Court Month would increase awareness about drug courts at the Federal, State, and local levels: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)there should be established a National Drug Court Month to increase awareness about drug courts at the Federal, State, and local level; and 
(2)the President should issue a proclamation calling upon the people of the United States and interested groups to observe the month with appropriate ceremonies and activities. 
 
